UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-1557



BESSIE CRABTREE,

                                                          Petitioner,

          versus


VIRGINIA CREWS COAL COMPANY; DIRECTOR, OFFICE
OF WORKERS’ COMPENSATION PROGRAMS, UNITED
STATES DEPARTMENT OF LABOR,

                                                         Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(01-0664-BLA)


Submitted:   October 18, 2002          Decided:     November 26, 2002


Before KING and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Timothy F. Cogan, CASSIDY, MYERS, COGAN, VOEGELIN & TENNANT, L.C.,
Wheeling, West Virginia, for Petitioner. John P. Scherer, FILE,
PAYNE, SCHERER & FILE, Beckley, West Virginia, for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Bessie Crabtree seeks review of the Benefits Review Board’s

decision and order affirming the administrative law judge’s denial

of black lung benefits pursuant to 30 U.S.C. §§ 901-945 (2000).

Our review of the record discloses that the ALJ’s decision is based

upon   substantial   evidence   and       is   without   reversible    error.

Accordingly, we affirm on the reasoning of the Board. See Crabtree

v. Virginia Crews Coal Co., No. 01-0664-BLA (BRB Mar. 28, 2002). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                      AFFIRMED




                                      2